DETAILED ACTION
This office action is in response to correspondence filed on -06/25/2019 in reference to application 16/469,360. Claims 1-7 are pending and have been examined.

Information Disclosure Statement
The Information Statements (IDS) filed on 06/13/2019 been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given telephonically as well as electronically by the Applicant’s Attorney, Sameer Gokhale (Reg. No. 62,618), on Mar. 16. 2021. The applicant attorney accepted the examiner suggested amendments in the language of claims 1-7 aimed at better explaining the inventive concept and for overcoming the prior art of record. Please also refer to the Examiner initiated interview summary form PTO-413B. The application has been amended as follows:
Replace the claims 1-6 with the following claims below, with strikethrough (

processing circuitry configured to
generate a first speech recognition result set with recognition score from speech data, the first speech recognition result set with recognition score being a set of speech recognition results with recognition score, the speech recognition results with recognition score being obtained by imparting a recognition score to the speech recognition results; and 
generate a second speech recognition result set with integrated score from the first speech recognition result set with recognition score, the second speech recognition result set with integrated score being a set of speech recognition results with integrated score, the speech recognition results with integrated score being obtained by imparting [[an]] the integrated score to the speech recognition results of the first speech recognition result set with the recognition score, by using a word vector expression database, a cluster center vector expression database, and a normalized knowledge information word DF value database, wherein 
text data including a word related to intended use of speech recognition is defined as a knowledge information document, and a set whose element is the knowledge information document is defined as a knowledge information document set, [[and]] 
the word vector expression database 
the cluster center vector expression database 
the normalized knowledge information word DF value database 

Claim 2 (Currently Amended):  The speech recognition results re-ranking device according to Claim 1, wherein 
the processing circuitry is further configured to
calculate a vector similarity degree score with respect to speech recognition results of the first speech recognition result set with recognition score from the first speech recognition result set with recognition score, by using the word vector expression generate a third speech recognition result set with vector similarity degree score, the third speech recognition result set with the vector similarity degree score being a set of speech recognition results with vector similarity degree score, the third speech recognition results with vector similarity degree score being obtained by imparting a vector similarity degree score to the speech recognition results, 
calculate a DF similarity degree score with respect to speech recognition results of the first speech recognition result set with recognition score from the first speech recognition result set with recognition score, by using the normalized knowledge information word DF value database, and generate a fourth speech recognition result set with DF similarity degree score, the fourth speech recognition result set with DF similarity degree score being a set of speech recognition results with DF similarity degree score, the fourth speech recognition results with DF similarity degree score being obtained by imparting a DF similarity degree score to the speech recognition results, and 
generate the second speech recognition result set with integrated score from the first speech recognition result set with recognition score, the third speech recognition result set with vector similarity degree score, and the fourth speech recognition result set with DF similarity degree score.  


processing circuitry configured to
generate a first speech recognition result set with recognition score from speech data, the first speech recognition result set with recognition score being a set of speech recognition results with recognition score, the speech recognition results with recognition score being obtained by imparting a recognition score to speech recognition results; and 
generate a second speech recognition result set with integrated score from the first speech recognition result set with recognition score, the second speech recognition result set with integrated score being a set of speech recognition results with integrated score, the speech recognition results with integrated score being obtained by imparting [[an]] the integrated score to the speech recognition results of the first speech recognition result set with the recognition score, by using a word vector expression database and a cluster center vector expression database, wherein 
text data including a word related to intended use of speech recognition is defined as a knowledge information document, and a set whose element is the knowledge information document is defined as a knowledge information document set, [[and]] 
the word vector expression database 
the cluster center vector expression database 

Claim 4 (Currently Amended):  The speech recognition results re-ranking device according to Claim 3, wherein 
the processing circuitry is further configured to
calculate a vector similarity degree score with respect to speech recognition results of the first speech recognition result set with recognition score from the first speech recognition result set with recognition score, by using the word vector expression database and the cluster center vector expression database, and generate a third speech recognition result set with vector similarity degree score, the third speech recognition result set with vector similarity degree score being a set of speech recognition results with vector similarity degree score, the third speech recognition results with vector similarity degree score being obtained by imparting a vector similarity degree score to the speech recognition results, and 
generate the second speech recognition result set with integrated score from the first speech recognition result set with recognition score and the third speech recognition result set with vector similarity degree score.  

Claim 5 (Currently Amended):  A speech recognition results re-ranking method comprising:  
a speech recognition step in which a speech recognition results re-ranking device generates a first speech recognition result set with recognition score from speech data, the first speech recognition result set with recognition score being a set of speech recognition results with recognition score, the first speech recognition results with recognition score being obtained by imparting a recognition score to speech recognition results; and 
a re-ranking step in which the speech recognition results re-ranking device generates a second speech recognition result set with integrated score from the first speech recognition result set with recognition score, the second speech recognition result set with integrated score being a set of speech recognition results with integrated score, the second speech recognition results with integrated score being obtained by imparting an integrated score to speech recognition results of the first speech recognition result set with recognition score, by using a word vector expression database, a cluster center vector expression database, and a normalized knowledge information word DF value database, wherein 
[[ext]] text data including a word related to intended use of speech recognition is defined as a knowledge information document, and a set whose element is the 
the word vector expression database 
the cluster center vector expression database 
the normalized knowledge information word DF value database 

Claim 6 (Currently Amended):  A speech recognition results re-ranking method comprising:  
first speech recognition result set with recognition score from speech data, the first speech recognition result set with recognition score being a set of speech recognition results with recognition score, the first speech recognition results with recognition score being obtained by imparting a recognition score to speech recognition results; and 
a re-ranking step in which the speech recognition results re-ranking device generates a second speech recognition result set with integrated score from the first speech recognition result set with recognition score, the second speech recognition result set with integrated score being a set of speech recognition results with integrated score, the second speech recognition results with integrated score being obtained by imparting an integrated score to speech recognition results of the speech recognition result set with recognition score, by using a word vector expression database and a cluster center vector expression database, wherein 
text data including a word related to intended use of speech recognition is defined as a knowledge information document, and a set whose element is the knowledge information document is defined as a knowledge information document set, [[and]] 
the word vector expression database 
the cluster center vector expression database 

Claim 7 (Original):  A non-transitory computer-readable recording medium storing a program for making a computer function as the speech recognition results re-ranking device according to any one of Claims 1 to 4.  

** The End of Claims**

Allowable Subject Matter
Claims 1-7 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance: 
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by claim 1. 
Most pertinent prior art:
Kobayashi (US Pub. 2017/0103061) describes that an interaction apparatus includes an acquirer, an estimator, an extractor, a selector and a controller. The acquirer acquires a text describing an intention of a user. The estimator estimates the 
Maergner et al., (US Pub. 2017/0287474) describes for improving speech recognition of multilingual named entities. In some embodiments, a list comprising a plurality of named entities may be accessed by a computing device. A first named entity represented in the native language may be compared with the first named entity represented in the foreign language. One or more words that appear in both the first named entity represented in the native language and the first named entity represented in the foreign language may be identified as one or more foreign words. A grapheme-to-phoneme (G2P) conversion may be applied to the one or more foreign words, wherein graphemes of the one or more foreign words are mapped to phonemes in the native language. The G2P conversion may result in a native pronunciation for each of the one or more foreign words, which are added to a recognition dictionary along with the native pronunciations.
Iwahashi et al., (US Pub. 2010/0250241) describes that a dialogue-based learning apparatus through dialogue with users comprising: a speech input unit for inputting speeches; a speech recognition for recognizing the input speech; and a behavior and dialogue controller for controlling behaviors and dialogues according to speech recognition results, wherein the behavior and dialogue controller has a topic 
However, the prior art taken alone or in combination fail to teach: “generate a second speech recognition result set with integrated score from the first speech recognition result set with recognition score, the second speech recognition result set with integrated score being a set of speech recognition results with integrated score, the speech recognition results with integrated score being obtained by imparting [[an]] the integrated score to the speech recognition results of the first speech recognition result set with the recognition score, by using a word vector expression database, a cluster center vector expression database, and a normalized knowledge information word DF value database”, as recited in claim 1.
Therefore, claim 1 is deemed allowable. Claims 3, 5, 6, and 7 also deemed allowable for the same reason. Claims 2 and 4 depend on and further limit claims 1 and 3 and are therefore deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933.  The examiner can normally be reached on 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659